EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bruce Wolstoncroft on 2/11/2021.
The application has been amended as follows: 
In claim 16, at the last line after “copper dimple” insert the following new paragraphs --; 
        wherein when the electrical/mechanical switching module is in an open position, the first terminal is in an unstressed position and the first terminal engagement tab is spaced from the second terminal engagement tab wherein neither a mechanical or electrical connection is made between the first terminal engagement tab and the second terminal engagement tab preventing electrical current from flowing across the first terminal engagement tab and the second terminal engagement tab;
       wherein when the electrical/mechanical switching module is in a closed position, the first terminal is moved to a stressed position and the first terminal engagement tab is moved into engagement with the second terminal engagement tab wherein a mechanical and electrical connection is made between the first terminal engagement tab and the second terminal engagement tab allowing electrical current to flow across the first terminal engagement tab and the second terminal engagement tab--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The newly discovered prior art to Wolfe (US3913054) discloses substantially the limitation of original claim 16 of the instant application. However, the amended claim 16 with the included limitations in the above discussed examiner’s amendment overcome Wolfe in both 102 and/or 103 requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831